DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 5 and 7 are objected to because of the following informalities: 

Claim 5, line 2, recites “the match,” and should be changed to -- the match[[,]].--.

Claim 7, line 3, recites “with he at least one second user” and should be changed to -- with [[he]] the at least one second user --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 16-20 limitations recite “a profile data module configured to…; a matching rules module configured to…; a notification module configured to…; a match interface module configured to…; a security module configured to…; and an account creating module configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure of the collection unit, the extraction and specification unit, and the output unit devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 17-20 are also rejected under the same rationale since they fail to remedy the deficiency.


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ye et al. (2014/0082088, hereinafter Ye).

Regarding claim 1, Mathis discloses a method for matching users, the method comprising:
determining profile data associated with a first user (Mathis discloses that the platform may process profile data based on matching rules which may include analyzing predetermined selection criteria provided by a first user with profile data from the plurality of users) (Mathis, para. 42);
processing the determined profile data based on one or more matching rules (Mathis discloses that the profile contains information such as contact information, description of the user, predetermined selection criteria or preferences that can be used by the system to determine potential matches (i.e., location within a specified radius, group or organization membership, user groups, gender, category of activities, etc.)) (Mathis, para. 73);
determining, based at least in part on the processing, at least one second user that (Mathis discloses that based on analyzed predetermined criteria and/or profile data provided by a first user with the profile data from the plurality of users to identify a set of matching users) (Mathis, para. 42);
notifying the first user of the match (Mathis discloses that the platform may notify one or more users of at least one matching user and/or group(s)) (Mathis, para. 44); and
facilitating communication between the first user and the at least one second user (Mathis discloses that the user can transmit a connection request or invitation to another user to establish a friend user relationship) (Mathis, para. 46).

Regarding claim 2, Mathis discloses the method of claim 1, wherein processing the determined profile data based on the one or more matching rules comprises processing the profile data based on a set of criteria configured to determine a likelihood of matching parameter among a plurality of users (Mathis discloses that the predetermined criteria, selection criteria, or parameters, and/or matching rules can provided matching users that are based on each other’s profiles which corresponds with each user’s preferences) (Mathis, para. 76).

Regarding claim 3, Mathis discloses the method of claim 1, wherein processing the determined profile data based on the one or more matching rules comprises comparing a set of user partner preferences established by the first user to corresponding user parameters associated with each user, of the plurality of users (Mathis discloses that the predetermined criteria, selection criteria, or parameters, and/or matching rules can provided matching users that are based on each other’s profiles which corresponds with each user’s preferences) (Mathis, para. 76).

Regarding claim 4, Mathis discloses the method of claim 3, wherein processing the determined profile data based on the one or more matching rules further comprises, for each user of the plurality of users, comparing a corresponding set of user partner preferences for the user to corresponding user parameters of the first user (Mathis discloses that the profile contains information such as contact information, description of the user, predetermined selection criteria or preferences that can be used (compared) by the system to determine potential matches (i.e., location within a specified radius, group or organization membership, user groups, gender, category of activities, etc.)) (Mathis, para. 73).

Regarding claim 5, Mathis discloses the method of claim 1, further comprising notifying the at least one second user of the match (Mathis discloses that the platform can notify or display a set or list of matching users and/or groups, which the list and/or map may be organized according to the user’s preferences) (Mathis, para. 77).

Regarding claim 7, Mathis discloses the method of claim 1, wherein facilitating communication between the first user and the at least one second user comprises transmitting a message from a first user device associated with the first user to at least one second user device associated with he at least one second user (Mathis discloses that each platform user may read their user matches’ profiles and interact with those users via the platform, such as sending a message to those users that they may want to participate in a shared activity or event with) (Mathis, para. 41).

Regarding claim 16, Mathis discloses a communication facilitated user matching platform comprising:
a profile data module (Mathis, para. 8) configured to receive, from each user, of a plurality of users, one or more user parameters and one or more user partner preferences (Mathis discloses that the platform may process profile data based on matching rules which may include analyzing predetermined selection criteria provided by a first user with profile data from the plurality of users) (Mathis, para. 42);
a matching rules module (Mathis, para. 8) configured to store one or more matching rules that process, for a subset of the plurality of users, the one or more user parameters and the one or more user partner preferences to determine a first matched user and a second matched user (Mathis discloses that the profile contains information such as contact information, description of the user, predetermined selection criteria or preferences that can be used by the system to determine potential matches (i.e., location within a specified radius, group or organization membership, user groups, gender, category of activities, etc.)) (Mathis, para. 73); and
a notification module (Mathis, para. 8) configured to notify at least one of the first matched user and the second matched user of the match (Mathis discloses that the platform may notify one or more users of at least one matching user and/or group(s)) (Mathis, para. 44); and
a match interface module (Mathis, para. 8) configured to facilitate communication between the first matched user and the second matched user (Mathis discloses that based on analyzed predetermined criteria and/or profile data provided by a first user with the profile data from the plurality of users to identify a set of matching users) (Mathis, para. 42).

Regarding claim 18, Mathis discloses the communication facilitated user matching platform of claim 16, wherein the notification module is configured to notify at least one of the first matched user and the second matched user of the match via a short message service message (Mathis discloses that the platform may provide a group chat or message board (sms) for a given user group or activity within a user’s matches, profile and/or preferences) (Mathis, para. 80).

Regarding claim 19, Mathis discloses the communication facilitated user matching platform of claim 16, further comprising a security module configured to determine the subset of the plurality of users for which the matching rules module may process the one or more user parameters and the one or more user partner preferences (Mathis discloses that the platform may share information based on the user preferences) (Mathis, para. 59).

Regarding claim 20, Mathis discloses the communication facilitated user matching platform of claim 16, further comprising an account creating module for creating a plurality of user accounts, corresponding to the plurality of users, based on data received from each of the plurality of users (Mathis discloses that the user creates and registers a profile which contains information such as contact information, description of the user, predetermined selection criteria or preferences that can be used by the system to determine potential matches (i.e., location within a specified radius, group or organization membership, user groups, gender, category of activities, etc.)) (Mathis, para. 73).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis (2019/0043137) as applied to claim 1 above, and further in view of Rad et al. (2018/0150205, hereinafter Rad).

Regarding claim 6, Mathis discloses the method of claim 1, but does not explicitly disclose wherein notifying the first user of the match comprises providing to the first user, a user name associated with the at least one second user.
In analogous art, Rad teaches wherein notifying the first user of the match comprises providing to the first user, a user name associated with the at least one second user (Rad discloses that the user may view information regarding one suggested user(s) such as a picture, icon, name (user name), location information, gender, physical attributes, hobbies, or other profile information) (Rad, para. 96).
Rad related to providing a user name with the at least one second user and to combine with Mathis in order to increase the level of importance of providing a matching user according to the user’s preferences (Rad, Fig. 6; para. 39).

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis (2019/0043137) in view of Rad et al. (2018/0150205, hereinafter Rad).

Regarding claim 8, Mathis discloses a method for facilitating communication between a first user and a second user, the method comprising:
determining that the first user matches the second user (Mathis discloses that the platform may process profile data based on matching rules which may include analyzing predetermined selection criteria provided by a first user with profile data from the plurality of users) (Mathis, para. 42);
providing the first user with a list of facilitating lines from the second user (Mathis discloses that the platform may facilitate a communication between a first user and with other user(s) from the set of matching users) (Mathis, para. 47).
Mathis does not explicitly disclose prompting the first user to communicate with the second user, responsive to the first user communicating with the second user, revealing, to the first user, a portion of a user profile of the second user.
In analogous art, Rad teaches prompting the first user to communicate with the second user (Rad discloses that the matching server 20 may prompt the user with a question about the list of entities) (Rad, para. 74),
responsive to the first user communicating with the second user, revealing, to the first user, a portion of a user profile of the second user (Rad discloses that the matching server 20 may prompt the user with a question about the list of entities) (Rad, para. 74).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Rad related to prompting the user with a list of entities or responses and to combine with Mathis in order to increase the efficiency of providing the user with ideal results (Rad, para. 39).

Regarding claim 9, Mathis and Rad discloses the method of claim 8, wherein prompting the first user to communicate with the second user comprises prompting the first user to respond to one of the at least one facilitating lines (Rad discloses that the matching server 20 may prompt the user with a question about the list of entities) (Rad, para. 74).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Rad related to prompting the user with a list of entities or responses and to combine with Mathis in order to increase the efficiency of providing the user with ideal results (Rad, para. 39).

Regarding claim 10, Mathis and Rad discloses the method of claim 8, wherein revealing, to the first user, a portion of a user profile of the second user comprises revealing, to the first user, a portion of a picture of the second user (Mathis discloses that the users of the current social media platforms are relegated to the restricted communication means set by the platform for how information is share with others) (Mathis, para. 62).

Regarding claim 11, Mathis and Rad discloses the method of claim 8, wherein revealing, to the first user, a portion of a user profile of the second user comprises revealing, to the first user, user profile data associated with the second user (Mathis discloses that the users of the current social media platforms are relegated to the restricted communication means set by the platform for how information is share with others) (Mathis, para. 62).

Regarding claim 12, Mathis and Rad discloses the method of claim 8, wherein revealing, to the first user, a portion of a user profile of the second user comprises revealing, to the first user, one or more items of personal information of the second user (Mathis discloses that the users of the current social media platforms are relegated to the restricted communication means set by the platform for how information is share with others) (Mathis, para. 62).

Regarding claim 13, Mathis and Rad discloses the method of claim 8, further comprising providing the second user with a second list of facilitating lines from the first user, and prompting the second user to respond to at least one facilitating line from among the second list of facilitating lines (Rad discloses that the matching server 20 may prompt the user with a question about the list of entities) (Rad, para. 74).
Therefore it would have been obvious to one of ordinary skill in the art, before the Rad related to prompting the user with a list of entities or responses and to combine with Mathis in order to increase the efficiency of providing the user with ideal results (Rad, para. 39).

Regarding claim 14, Mathis and Rad discloses the method of claim 8, wherein revealing, to the first user, the portion of the user profile of the second user is performed in response to the first user transmitting a particular number of communications to the second user (Mathis discloses that the predetermined criteria (particular number) can have at least one predetermined time duration or time period that the user can select) (Mathis, para. 53).

Regarding claim 15, Mathis and Rad discloses the method of claim 8, wherein the revealed portion of the user profile of the second user is a portion selected by the second user (Mathis discloses that the platform provides the user of shared information to the selected groups and selected individuals or allowing a user to communication information or content (portion of the user profile) relevant to the purpose of the specific group) (Mathis, para. 62).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis (2019/0043137) as applied to claim 16 above, and further in view of Rad et al. (2018/0150205, hereinafter Rad).

Regarding claim 17, Mathis discloses the communication facilitated user matching 
In analogous art, Rad teaches wherein the match interface module is configured to store one or more facilitating lines, and wherein facilitating communication between the first matched user and the second matched user comprises receiving, from the first user, a selection of a facilitating line for transmission to the second user (Rad discloses that the matching server 20 may prompt the user with a question about the list of entities) (Rad, para. 74).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Rad related to prompting the user with a list of entities or responses and to combine with Mathis in order to increase the efficiency of providing the user with ideal results (Rad, para. 39).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar (2014/0032434) discloses the determination of providing possible matches based on the matching criteria and indicated preferences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
03/22/2022